UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7501



PAUL MYLES,

                                            Defendant - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-99-46; CA-01-931)


Submitted:    January 24, 2005         Decided:     February 17, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Myles, Appellant Pro Se. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Myles seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2000) motion.    Parties are accorded

sixty days after the entry of the district court’s final judgment

or order to note an appeal when the United States is a party, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   The district court’s order was entered on the docket

on May 16, 2003.   The notice of appeal was filed, at the earliest,

on September 8, 2004.   Because Myles failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we deny Myles’ motion to expand the record and dismiss the

appeal for lack of jurisdiction.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.


                                                          DISMISSED




                                - 2 -